UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 CELSIUS HOLDINGS, INC. (Exact name of registrant as specified in its charter) NEVADA 001-34611 20-2745790 (State or other jurisdiction ofincorporation) (Commission File Number) (IRS Employer Identification No.) Securities registered under Section 12(g) of the Exchange Act:None 2ederal Highway, Suite 208 Boca Raton, FL 33431 (Address of principal executive offices) (Zip Code) (561) 276-2239 (Registrant’s telephone number, including area code) th Ave, Suite C, Delray Beach, FL 33483 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).YesoNox The number of shares of common stock outstanding as of November 5, 2010 was 18,484,652. Table of Contents CELSIUS HOLDINGS, INC. Table of contents Page Number PARTI. FINANCIAL INFORMATION Item 1. Condensed Consolidated Balance Sheets at September 30, 2010 (unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 -11 Item 2. Management's Discussion and Analysis of Financial Condition 12 -16 and Results of Operations Item 3. Quantitative and Qualitative Discussion about Market Risk 17 Item 4T. Controls and Procedures 17 PARTII. OTHER INFORMATION Item 6. Exhibits 17 Signatures 18 2 Table of Contents Celsius Holdings, Inc. and Subsidiaries Condensed Consolidated Balance Sheets ASSETS September 30, 2010 December 31, 20091 (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $11,428 and $74,296, respectively Inventories, net of reserve of $67,669 and $43,548, respectively Other current assets Total current assets Property, fixtures and equipment, net of accumulated depreciation of $78,894 and $97,750, respectively Other long-term assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Short term portion of other liabilities - Due to related parties, short-term portion Total current liabilities Convertible note payable, net of debt discount - Convertible note payable, net of debt discount, related party Due to related parties, long-term portion Other liabilities - Total Liabilities Stockholders’ Equity (Deficit): Preferred stock, $0.001 par value; 2,500,000 shares authorized, no shares and 165 shares issued and outstanding, respectively - - Common stock, $0.001 par value: 50,000,000 shares authorized, 18.5 million and 12.0 million shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders’ Equity (Deficit) ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ 1Derived from audited financial statements. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 3 Table of Contents Celsius Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, Net revenue $ Cost of revenue Gross profit Selling and marketing expenses General and administrative expenses Total operating expenses Loss from operations ) Other expense: Loss on extinguishment of debt , related party - - - Interest expense,related party Other interest (income) expense, net ) ) Total other expense Net loss $ ) $ ) $ ) $ ) Basic and diluted: Weighted average shares outstanding Loss per share $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 4 Table of Contents Celsius Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (unaudited) For the Nine months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Loss on disposal of assets - Adjustment to allowance for doubtful accounts ) ) Adjustment to reserve for inventory obsolescence ) Issuance of stock options Amortization of debt discount Loss on extinguishment of debt - Issuance of shares as compensation - Changes in operating assets and liabilities: Accounts receivable ) Inventories ) ) Prepaid expenses and other current assets ) Accounts payable and accrued expenses Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property, fixtures and equipment ) ) Proceeds from sale of equipment - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from sale of common stock and exercise of stock options Proceeds from sale of preferred stock, related party - Proceeds from convertible notes, related party Proceeds from note payable, related party Repayment of loans payable ) ) Proceeds from note receivable - Repayment of debt to related parties ) ) Net cash provided by financing activities Increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the year for interest $ $ Cash paid during the year for taxes $
